                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

VINTAGE   BAY    CONDOMINIUM
ASSOCIATION, INC.,

            Plaintiff,

v.                               Case No:    2:18-cv-729-FtM-99CM

LEXINGTON INSURANCE COMPANY,

            Defendant.


                           OPINION AND ORDER

        This matter comes before the Court on plaintiff’s Motion to

Compel Appraisal (Doc. #10) filed on November 13, 2018.      Defendant

filed a Response in Opposition (Doc. #11), and a Reply (Doc. #20)

and Surreply (Doc. #25) were filed.         For the reasons set forth

below, the Motion is denied without prejudice.

                                  I.

     Plaintiff Vintage Bay Condominium Association, Inc. (“Vintage

Bay” or “Insured”) originally filed this action on September 26,

2018 in state court.     (Doc. #23, “Petition to Compel Appraisal”).

Defendant Lexington Insurance Company removed the case on October

31, 2018 (Doc. #1) and filed an Answer (Doc. #6) on November 7,

2018.     Insured alleges two counts – Count I for “Petition to

Enforce and Compel Appraisal” and Count II for breach of contract

with respect to a commercial insurance policy, Policy No. 41-LX-

067045446-2, issued by Lexington to cover a condominium complex in
Marco Island, Florida (the “Property”).              Plaintiff filed a Motion

to     Compel      Appraisal   (Doc.     #10)       in    state    court   nearly

contemporaneous with filing the lawsuit.                 Plaintiff alleges that

the parties disagree about the amount of a covered loss, which is

appropriate for appraisal.

     A. The Loss

       On or about September 10, 2017, plaintiff discovered damage

due to Hurricane Irma at the Property, which was insured by

Lexington,      and   plaintiff   submitted     a    claim    to   Lexington   for

property damage.       (Doc. #23, ¶¶ 5.)       Lexington opened coverage for

the loss and issued an undisputed payment to repair damage, but

has failed to pay for incurred costs or otherwise dispute the

amount of loss per the repair estimates plaintiff submitted.

(Id., ¶ 7.)        By failing to pay the benefits for a covered cause

of loss, plaintiff claims defendant breached the Policy, causing

damages.

     B. Events Leading to Invocation of Appraisal

       Plaintiff details the events leading up to its written demand

in the Affidavit of Scott G. Millard, its counsel.                 (Doc. #21-1.)

The Affidavit reflects that the Lexington inspected the Property

many times, Vintage Bay made additional demands for payment in May

2018, and the parties exchanged estimates of the amount of damage

until June 2018.       (Doc. #21-1, ¶¶ 31-37.)           In June 2018, plaintiff

sent Lexington two demands for payment, to which it received no



                                       - 2 -
response.      (Id., ¶¶ 27-29.)     Thereafter, on August 24, 2018,

plaintiff sent a written demand invoking its right to appraisal to

resolve the dispute as to the amount of loss after allowing several

inspections of the property and submitting sworn proofs of loss.

(Doc. #21-1, ¶ 41.)      The invocation provided a 20-day deadline

for appointment of defendant’s appraiser.     (Id.)   Believing that

it had received no response from defendant, Vintage Bay filed this

lawsuit on September 26, 2018.

     Because it was unclear to Lexington what additional amounts

plaintiff was seeking, its counsel emailed plaintiff’s counsel on

September 13, 2018 (the 19th day of plaintiff’s 20-day deadline),

invoking certain policy obligations and requesting the Insured’s

examination under oath (EUO), various documents, and a sworn

statement in proof of loss. (Doc. #11-2.)     The EUO was scheduled

for November 8, 2018.     Plaintiff counsel missed this email, but

opposing counsel alerted him to it on November 7, 2018 – one day

before the examination was to take place.     (Doc. #11-4; Doc. #21-

1, ¶ 45-46.)    The EUO has not taken place, nor have the requested

documents been produced (Doc. #11-3, ¶ 10), but plaintiff did

submit a third post-suit proof of loss to Lexington on November

30, 2018 for over $7 million.       (Doc. #21-1, ¶ 50; Doc. #20-4.)

Lexington argues that the latest proof of loss is unsupported and

fails to provide defendant with enough information to determine




                                  - 3 -
its     obligations    under   the    Policy   and   if   the   requisite

“disagreement” as to the amount of loss exists to invoke appraisal.

    C. Applicable Policy Language

       Plaintiff responds that it is entitled to appraisal because

it is invoking its right to appraisal listed under the “Appraisal”

clause of the Policy, and under Florida law 1 an appraiser may

determine the value of the loss so the parties can then allow the

Court to resolve the coverage issues.           The Policy’s appraisal

clause states:

      2. Appraisal

         If we and you disagree on the value of the property or
         the amount of loss, either may demand an appraisal of
         the loss.   In this event, each party will choose a
         competent and impartial appraiser. The two appraisers
         will select an umpire. If they cannot agree, either
         may request that selection be made by a judge of a
         court having jurisdiction. The appraisers will state
         separately the value of the property and amount of
         loss. If they fail to agree, they will submit their
         differences to the umpire.    A decision agreed to by
         any two will be binding.

         Each party will:

         a.   Pay its chosen appraiser;

         b. Bear the other expenses of the appraisal and umpire
         equally.

         If there is an appraisal, we will still retain our
         right to deny the claim.




1   In this diversity case, the Court applies Florida substantive law.



                                     - 4 -
(Doc.   #20-1,   p.   44.)   The   Policy   also   contains   a   provision

governing the Duties in the Event of Loss or Damage which expressly

provides, in relevant part:


E. Loss Conditions

                                   * * *

3. Duties in the Event of Loss or Damage

  a. You must see that the following are done in the event
     of loss or damage to Covered Property:

                              * * *

     (5) At our request, give us complete inventories of the
     damaged and undamaged property.     Include quantities,
     costs, values and amount of loss claimed.

     (6) As often as may be reasonably required, permit us to
     inspect the property proving the loss or damage and
     examine your books and records.

     Also, permit us to take samples of damaged and undamaged
     property for inspection, testing and analysis, and
     permit us to make copies from your books and records.

     (7) Send us a signed, sworn proof of loss containing the
     information we requested to investigate the claim. You
     must do this within 60 days after our request. We will
     supply you with the necessary forms.

                              * * *

  b. We may examine any insured under oath, while not in the
     presence of any other insured and at such times as may
     be reasonably required, about any matter relating to
     this insurance or the claim, including an insured’s
     books and records. In the event of an examination, an
     insured’s answers must be signed.

(Id., pp. 44-45.)

     Lexington invoked this “Loss Conditions” provision in its



                                   - 5 -
September 13, 2018 letter to plaintiff and argues in part that

plaintiff’s    failure    to     comply   with   the   post-loss     conditions

prevents it from compelling appraisal and appraisal is premature

until such obligations are complied with.            Plaintiff responds that

appraisal is ripe because when appraisal was invoked there was a

clear dispute as to the value of the amount of loss.

                                        II.

      Under Florida law, a dispute regarding a policy’s coverage

for a loss is exclusively a judicial question.                  Gonzalez v. Am.

Sec. Ins. Co., No: 8:15-cv-1515-36EAJ, 2015 WL 12852303, at *4

(M.D. Fla. Nov. 10, 2015) (citations omitted).               But when an insurer

acknowledges that there is a covered loss, any dispute regarding

the   amount   of   the   loss    is   appropriate     for    appraisal.    Id.

(citations omitted); Freeman v. American Integrity Ins. Co. of

Florida, 180 So. 3d 1203, 1208 (Fla. 1st DCA 2015).                An insured’s

compliance with the post-loss obligations mandated in the policy

raises a question of liability, not the value or amount of the

loss.   See State Farm Fire & Cas. Co. v. Licea, 685 So.2d 1285,

1288 (Fla. 1996) (holding that even when an insurer has admitted

partial coverage of the claim and submits to appraisal, it can

still contest the claim if “there has been a violation of the usual

policy conditions such as fraud, lack of notice, and failure to

cooperate”).

      Here, plaintiff does not dispute that it did not comply with



                                       - 6 -
certain post-loss obligations, such as submitting to an EUO.    The

question then is whether plaintiff’s demand for appraisal is ripe

although it has not complied with such obligations.      The Court

finds that it is not ripe.   Florida courts have consistently held

that a party seeking appraisal must comply with a contract’s post-

loss obligations before the right to appraisal can be invoked under

the contract.

     The discretion to determine the order in which coverage
     and loss issues are considered does not, however,
     override a preliminary determination as to whether an
     arbitrable   issue   exists.  Before   arbitration   (or
     appraisal) under an insurance policy such as the one at
     issue here may be compelled, a disagreement, or
     “arbitrable issue,” must be demonstrated to exist. U.S.
     Fid. & Guar. Co. v. Romay, 744 So. 2d 467, 469 (Fla. 3d
     DCA 1999). No disagreement or arbitrable issue exists
     unless   “some   meaningful  exchange   of   information
     sufficient for each party to arrive at a conclusion” has
     taken place. Id. at 470. Thus, an “insured must comply
     with all of the policy's post-loss obligations before
     the appraisal clause is triggered.”     Id. at 471; see
     First Home Ins. Co. v. Fleurimond, 36 So. 3d 172, 174
     (Fla. 3d DCA 2010).

State Farm Florida Ins. Co. v. Hernandez, 172 So. 3d 473, 476 (Fla.

3d DCA 2015) (emphasis in original) (quoting Citizens Property

Insurance Corp. v. Mango Hill Condominium Ass’n 12 Inc., 54 So. 3d

578, 581 (Fla. 3d DCA 2011)).   “The law in this district is clear

and has been for nearly twenty years: the party seeking appraisal

must comply with all post-loss obligations before the right to

appraisal can be invoked under the contract.”       Id. at 476-77

(emphasis in original).   See also Galindo v. ARI Mut. Ins. Co.,




                                - 7 -
203 F.3d 771 (11th Cir. 2000) (claims made 5 years after original

claim was settled and invoking the appraisal process require

compliance with post-loss terms of policy before becoming subject

to appraisal process).       In so holding, the court in Galindo

recognized that permitting an insured to compel appraisal without

first complying with the policy’s post-loss obligations would

place the insurer at a considerable disadvantage entering the

appraisal process as the post-loss obligations provide the insurer

with a means to determine the amount of loss.   Id. at n. 8 (citing

Romay, 744 So. 2d at 471 n. 4).    See also Citizens Property Ins.

Corp. v. Galleria Villas Condo. Assoc., 48 So. 3d 133, 191-92 (Fla.

3d DCA 2010) (concluding that until a policy’s post-loss conditions

are met, there was no disagreement as to the amount of loss to be

appraised).

     Here, because at least some post-loss obligations remain

unsatisfied the Court denies the request to compel appraisal at

this time.    Lexington has not yet determined whether it disputes

(and to what extent it might dispute) plaintiff’s most recent post-

litigation proof of loss submitted on November 30, 2018, and

Lexington has requested more information from plaintiff in this

regard, as allowed by Policy provisions.    Until this process is

complete, the request for appraisal is not yet ripe.     The Court

will therefore deny the request for appraisal without prejudice to

be re-filed, if necessary.



                                - 8 -
     As for Vintage Bay’s argument that Lexington somehow waived

its proof-of-loss defense by failing to timely respond to its

request for appraisal, such an argument fails.      There was no

requirement in the Policy that Lexington respond within 20 days

and in any event, Lexington responded on the 19th day with its

request for an EUO and other documents.

     Accordingly, it is hereby

     ORDERED AND ADJUDGED:

     Plaintiff’s Motion to Compel Appraisal (Doc. #10) is DENIED

without prejudice.

     DONE and ORDERED at Fort Myers, Florida, this __16th__ day of

January, 2019.




Copies:
Counsel of Record




                                 - 9 -
